Title: To James Madison from James Clark, 24 September 1816
From: Clark, James
To: Madison, James


        
          Sir
          Winchester Kny. 24 Septr. 1816
        
        The death of Judge Innes has occasioned a vacancy in the Federal Circuit Court for the district of Kentucky. As a fit person to fill that vacancy, I beg leave to mention the name of Mr. Robert Trimble of Paris, Kny.
        As a lawyer Mr. Trimble has for many years ranked at the head of his profession in this state. For three years ending in the year 1810 he was one of the Judges of our supreme court of appeals for this State. His resignation of that office was regreted by all classes of our Citizens. As a gentleman of science and personal worth, he has not in my opinion his superior in this state.
        That there is no objection to him on account of his politics, you will be satisfied when I inform you that he has been one of the electors from this state to vote for President and Vice-President for the three last elections. I say with great confidence that his app[o]intment will be the most pleasing one that can be made in Kentucky. I have the Honor to be with great respect your obt Sert
        
          Jas. Clark
        
      